MEMORANDUM **
Kirk Byington appeals pro se the district court’s order denying two post-judgment motions in his action seeking relief from his agreement to enlist in the military. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of Federal Rule of Civil Procedure 60(b) motions, Maraziti v. Thorpe, 52 F.3d 252, 253 (9th Cir.1995), and we affirm.
The district court properly treated Byington’s “Motion and Request for Expedited Review” and “Motion for Leave to Correct Pleadings to Properly Identify the Defendants” as Rule 60(b) motions because they sought to modify a judgment that was entered eight months earlier. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 n. 35 (9th Cir. 1992) . The district court properly denied the motions because Byington failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment. See Fed.R.Civ.P. 60(b); Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993) .
Byington’s “Motion for Forward Action” is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.